Citation Nr: 1702026	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, adjustment disorder, and mood disorder NOS.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for bilateral hearing loss, tinnitus, and post-traumatic stress disorder (PTSD).

The Veteran testified at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current tinnitus manifested in service and has been continuous since service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Tinnitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Service Connection for Tinnitus - Analysis

The Veteran contends that his current tinnitus was caused by acoustic trauma during service, initially manifested during service, and has been continuous, though intermittent, since service.

According to the Veteran's DD-214, his military occupational specialty was water transportation specialist.  In the March 2013 Statement of the Case, the RO noted that the Veteran served aboard the USS Fort Fisher (LSD 40) and conceded that the Veteran was exposed to at least some noise while aboard ship.  Accordingly, the Board finds that the Veteran was exposed to noise during service.

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.  He reported being a boatswain's mate on a ship during service.  He also reported being a gun loader on general quarters.  He had worked in a factory operating punch presses and stamping machines, and as a welder, but reported using hearing protection.  He denied noisy recreation.  The Veteran indicated that his tinnitus had been present, though intermittent, for more than 20 years.  The VA examiner opined that the Veteran's current tinnitus is not the result of military acoustic trauma.  He stated that the Veteran developed no change in hearing during service and has a history of the use of many drugs, both prescribed and otherwise, that may well have triggered tinnitus onset. 

In a March 2016 VA treatment note, the Veteran reported having ringing in his ears.

During the April 2016 Board hearing, the Veteran reported noise exposure during service that included loading Navy guns with shells while wearing ear muffs as hearing protection.  This occurred during general quarters a few times each month.  The Veteran testified that he had ringing in the ears during service, but did not report it to anyone or receive any treatment.  He also reported that the VA treatment providers told him that his tinnitus could have been related to his post-service work as a welder.  He stated that he wore hearing protection while working as a welder.  The Veteran reiterated that his tinnitus initially manifested during service and has been continuous since service.

The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's report during the April 2011 VA examination, the Board finds that the Veteran has a current tinnitus disability.

The Veteran is credible in his reports of first experiencing tinnitus during service and having chronic symptoms since service.  He was consistent in his statements regarding the initially manifestation of tinnitus after hearing the guns firing during general quarters.  

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to his service.  Evidence against a finding that the Veteran's tinnitus is related to service is the April 2011 VA examination report and the Veteran's reports of post-service noise exposure.  Evidence in support of a finding that the Veteran's tinnitus is related to service includes the Veteran's competent and credible statements regarding manifestation of tinnitus during service and continuous symptoms since service.  Given that the evidence is at least in relative equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's current tinnitus is related to his service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.


ORDER

Service connection for tinnitus is granted.


REMAND

During the April 2016 Board hearing, the Veteran reported that he had several hearing tests at the VA.  However, there are no VA hearing test results in the record other than the testing results from the April 2011 VA examination, and there is no indication that any effort has been made to obtain these records.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  In addition, VA must obtain all relevant VA medical treatment records, as those records are in the VA's custody and presumptively before the agency when deciding the present claim.  Therefore, a remand is necessary to obtain all of the Veteran's VA audiology and otolaryngology treatment notes, to include the results of any hearing testing.

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2011 VA examiner did not address the nature and etiology of the psychiatric disorders other than PTSD that were documented in the Veteran's VA treatment records.  The VA examiner only opined that the Veteran did not have a diagnosis of PTSD.  The Veteran's VA treatment records contain diagnoses of depression, adjustment disorder, and mood disorder NOS.  Based on the Board's recharacterization of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, the April 2011 VA examination is inadequate as to the etiology of any diagnosed psychiatric disorder other than PTSD, and a new VA examination is necessary to determine whether any of his documented psychiatric diagnoses are related to or caused by service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records, including all audiology, otolaryngology and mental health treatment records, and associate them with the record.  These treatment records should include the results of any hearing tests administered by the VA.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression, adjustment disorder, and mood disorder NOS.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

For each identified psychiatric disorder, to include depression, adjustment disorder, and mood disorder NOS, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

An opinion as to the etiology of any psychiatric disorder diagnosed during the appeal period must be given even if the examiner does not concur with the existing diagnosis or if there are no current symptoms.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


